Citation Nr: 1826172	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  11-18 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

A. Barner, Counsel



INTRODUCTION

The Veteran had active duty from June 2000 to April 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for a right knee disorder. 

As noted in the June 2016 Board remand, evidence of record indicates that the Veteran became incarcerated in February 2005.  The Veteran has not undergone a VA examination, and stated that he was not allowed to attend the examination.  The October 2011 VA examination report indicates that the Florida Department of Corrections policies conflict with those of the North Florida/South Georgia VA Compensation and Pension service as to the Veteran's restraints while in the facility. 

As previously noted, the duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement; as such individuals are entitled to the same care and consideration given to their fellow non-incarcerated Veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him or her the necessary examination at the closest VA medical facility.  See 38 U.S.C. § 5711 (2012).  Nevertheless, VA's duty to assist an incarcerated veteran includes:  (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

In June 2016 the Board found that the Veteran should be afforded another chance at a VA examination while he is incarcerated to determine whether any diagnosed right knee disorder is caused by active service.  While on remand, the August and December 2017 VA examinations were cancelled, and a corresponding note indicated that the Veteran was in prison, and according to the facility would have to wait until he was released.  The Board notes, however, that since these cancellations, in January 2018 the Veteran wrote to the VA indicating that he had been moved to a lower security prison where he should be able to be seen by the VA.  As such, and with this new information, the Board finds it is necessary to again remand the claim in an attempt to schedule the Veteran for a VA examination for his claimed right knee disorder.

Accordingly, the case is REMANDED for the following action:

1.  Take all reasonable measures to schedule the Veteran for the examination requested below.  Confer with the appropriate prison official to determine whether the Veteran may be escorted to a VA medical facility for examination.  See M21-1, Part III.iv.3.A.9.d.  Please note that in January 2018 the Veteran reported being moved to MCI-Shirley.

If that is not possible, address the feasibility of scheduling the Veteran at the prison for an examination by (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  If such examination is feasible, the examination should be scheduled at the prison.

If none of the options are feasible, fully explain why none of the examination types could be scheduled.

2.  If it is possible for the Veteran to be examined, then schedule the Veteran for an appropriate examination to determine the nature and etiology of his claimed right knee disorder.

The entire claims file should be made available to and be reviewed by the examiner.

The examiner should provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) that any right knee disorder was caused by active duty. 

A report of the opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED. IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE OPINION REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a right knee disorder.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




